                 1:19-cv-00196-JMC               Date Filed 09/02/20        Entry Number 70          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                 United States of America
                         Plaintiff

             ex rel. Peter Michael Wanco, Jr.
                      Plaintiff-Relator

                                v.                                         Civil Action No.      1:19-cv-00196-JMC

  MOX Services LLC and Orano Federal Services
                    LLC,
                 Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the Plaintiff-Relator Peter Michael Wanco, Jr., shall take nothing of the Defendants and this action is
dismissed without prejudice.

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
defendants’ motion for judgment on the pleadings.


Date: September 2, 2020                                                   CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
